Citation Nr: 1420293	
Decision Date: 05/06/14    Archive Date: 05/16/14

DOCKET NO.  09-18 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).




REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs




ATTORNEY FOR THE BOARD

Suzie Gaston, Counsel




INTRODUCTION

The Veteran served on active duty from July 1971 to July 1977.  

This matter comes before the Board of Veterans' Appeal (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in San Diego, California, that denied the reopening the claim of entitlement to service connection for PTSD.  Jurisdiction of this matter is currently with the RO in Nashville, Tennessee.

This matter was previously before the Board in January 201 at which time the previously denied claim of service connection for a psychiatric disorder, to include PTSD, was reopened and remanded for additional development.  It is now returned to the Board. 

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.

In April 2012, the Veteran submitted additional medical evidence after the most recent Supplemental Statement of the Case was issued.  The Veteran did not provide a waiver of consideration of that evidence by the agency of original jurisdiction.  38 C.F.R. § 20.1304 (2013).  

The appeal is REMANDED to the agency of original jurisdiction.  VA will notify the appellant if further action is required.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure 
that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  A review of the record in this case raises some question as to the exact nature and etiology of the Veteran's claimed psychiatric disorder.  

The Veteran asserts that he has a psychiatric disorder, including PTSD, due to a stressful incident which occurred while on active duty.  He has continuously reported that he was involved in a helicopter crash in service in June 1975 while attempting to retrieve the body of a climber who fell while climbing El Capitan in Yosemite National Park.  As a result, he has continued to experience depression, anxiety, difficulty sleeping, panic attacks, as well as many other symptoms.  

When the case was before the Board in January 2011, it was remanded for evidentiary development, including a VA psychiatric examination in order to determine whether the Veteran has a psychiatric disorder, including PTSD; if so, to determine the etiology of that psychiatric disorder.  

In compliance with the Board's remand, the Veteran was afforded a VA examination in March 2011.  Following a mental status examination, the examiner stated that the Veteran does not meet diagnostic criteria for PTSD.  He noted that this is consistent with the findings of the psychiatric rating examination in September 2009 and with his recent psychiatric history.  The examiner observed that, while the helicopter crash is an experience that could lead to the development of PTSD in some individuals, it would not lead to PTSD in others.  In a similar vein, most people involved in automobile accidents do not go on to develop PTSD.  He noted that while the Veteran exhibits some symptoms found in PTSD that are related to the incident, his overall symptom pattern does not meet PTSD criteria.  Moreover, the sleep difficulty, occasional irritability, and difficulty concentrating he reports are more likely the result of bipolar disorder.  The examiner further added that, although self-reported measures for depression and combat-related PTSD suggest severe depression and possible PTSD, the validity of these measures is in doubt when compared with presentation, interview data, and the medical record.  Scores likely reflect over-reporting of symptoms which can occur for a variety of reasons, including personality style, coping style, and secondary gain.  In regard to the Veteran's diagnosis of bipolar disorder, the examiner stated that this is a disorder with a strange genetic component and is not likely the result of military experiences.  

Following the March 2012 Supplemental Statement of the Case, the Veteran submitted additional, pertinent VA treatment reports.  Among these records is a medical statement from a VA examiner, dated in March 2012, indicating that while it is true that many people who have been diagnosed with bipolar disorder have a family history of this illness, it is not necessary to have a family history of bipolar disorder in order to be diagnosed with it.  The examiner explained that the Veteran could easily be the first and only member of his family with symptoms consistent with bipolar disorder.  The genetics currently being studied with regards to bipolar disorder are quite complex, but as with any other genetic disorder, de novo development of the condition can (and does) occur.  While the examiner noted that the Veteran's bipolar disorder may not be genetic in nature, he did not provide an opinion as to whether said disorder was etiologically related to his active service.  

The Board notes that VA regulations state that a Supplemental Statement of the Case must be furnished to a Veteran and his/her representative when additional pertinent evidence is received after a previous Statement of the Case and/or Supplemental Statement of the Case has been issued.  38 C.F.R. § 19.31 (2013).  In this case, no such Supplemental Statement of the Case was issued after the additional VA medical records were received in April 2012.  Since the additional evidence in question is neither duplicative of other evidence nor irrelevant as they contain a medical statement regarding the claimed psychiatric disorder, and since an Supplemental Statement of the Case pertaining to that evidence was not issued, this evidence must be remanded back to the agency of original jurisdiction for review.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003); 38 C.F.R. § 20.1304 (2013).  

The above medical evidence clearly demonstrates a conflict in the medical opinions regarding the etiology of the Veteran's currently diagnosed bipolar disorder.  In order to attempt to reconcile the competent evidence of record and to determine whether the Veteran has a psychiatric disorder related to service, this case must be remanded for further evidentiary development, including obtaining another VA examination.   38 U.S.C.A. § 5103A (d) (2); 38 C.F.R. § 3.159(c) (4).  See also McLendon v. Nicholson, 20 Vet. App. 79 (2006) and Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010).  The examiner is asked to provide a complete supporting rationale for any opinions rendered.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  

Relevant medical records should also be obtained. 38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).  

To ensure that VA has met its duty to assist the claimant in developing the facts pertinent to his claim and to ensure full compliance with due process requirements, the case is REMANDED to the agency of original jurisdiction (AOJ) for the following actions:

1.  The agency of original jurisdiction shall contact the Veteran and obtain the names, addresses and approximate dates of treatment for all medical care providers, VA and non-VA, that treated the Veteran for his psychiatric disorders.  After the Veteran has signed the appropriate releases, those records not already associated with the record, should be obtained and associated with the claims folder.  All attempts to procure records should be documented in the file.  If the agency of original jurisdiction cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file.  The Veteran is to be notified of unsuccessful efforts in order to allow him the opportunity to obtain and submit those records for VA review.  

2.  The agency of original jurisdiction shall schedule the Veteran for a VA psychiatric examination by a psychiatrist that has not previously examined the Veteran in order to determine the nature and etiology of each psychiatric disorder diagnosed over the course of this appeal.  The entire claims file and a copy of this remand must be made available to and reviewed by the examiner prior to the examination.  All tests deemed necessary by the examiner must be performed, and all findings reported in detail. 

The psychiatrist should take a complete history from the Veteran and review the entire claims file, and render an opinion as to (1) the appropriate diagnoses for the Veteran's psychiatric disorders, (2) whether any of the Veteran's claimed stressors are adequate to support a DSM-IV diagnosis of PTSD and the Veteran's symptoms are related to the claimed stressors, and (3) for diagnoses other than PTSD, specifically bipolar disorder, whether it is at least as likely as not that any diagnosed psychiatric disorder began during active service or are etiologically related to the Veteran's period of active duty, to include the helicopter crash in June 1975.

In providing the opinion, the examiner must consider and discuss the conflicting medical evidence of record, to include, but not limited to the March 2012 medical evidence noted above.  

The examiner is advised that the Veteran is competent to report his symptoms and history, and such reports must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

The absence of evidence of treatment for a particular psychiatric disorder in the Veteran's service treatment records cannot, standing alone, serve as the basis for a negative opinion.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered. 

The examiner must provide a rationale for each opinion given.

3.  The agency of original jurisdiction will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other notification or development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claims adjudication.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).  

4.  The agency of original jurisdiction will then readjudicate the Veteran's claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.
Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



